DETAILED ACTION
Statement of Reasons for Allowance	
Claims 1, 3-4, 7-11, 13-14, 17-20 (renumbered as 1-14, for issue) are allowed. 
Independent claims 1, and 11 respectively recites the limitations: 
obtaining a rotational angle of the electronic apparatus with respect to the horizontal axis and the vertical axis;
obtaining an iris code from the captured face image;
determining a difference value between the obtained tilted angle and the obtained rotational angle;
shifting the obtained iris code by shifting a point corresponding the determined difference value of the iris code to a start point of the iris code:
comparing the shifted iris code with a pre-registered iris code; and
authenticating the user, based on a result of the shifted iris code compared with the pre-registered iris code,
wherein the obtaining of the tilted angle comprises obtaining the tilted angle based on a degree of tilt between a first line extending between center points of iris images respectively corresponding to a left eye and a right eye in the face image, and a second line extending in a horizontal direction of the face image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI WEN YANG/           Primary Examiner, Art Unit 2667